DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. As to the 35 USC 112 2nd paragraph rejection to claim 23, the applicant argues that the positioning of the sintered carbide and metal/alloy matrix material is not material.  Though it may be true that one of ordinary skill in the art could position either over the substrate and get the same result, the claim language remains indefinite as to how, exactly, the invention is meant to be repeated as disclosed.  Appropriate correction is required, whether it is to give a definite order or to list the order in the alternative.  
As to the 35 USC 102 rejections, the applicant argues that Zheng et al. does not anticipate the claimed Young’s modulus of the cladding relative to the substrate.  However, Zheng et al. teaches the method steps of claim 1, which include the same materials as that claimed (a metal substrate and coating mixture) and the same method as that claimed.  Zheng et al. teaches a method of making a cladded article (para 0001) that comprises a metallic substrate (para 0014), providing a layer of sintered cemented carbide pellets or spherical shapes in an organic carrier over the substrate (para 0015, 0041-0044), positioning a matrix metal or metal alloy over the substrate (as broadly disclosed, see above) and heating the matrix and particles to provide a composite cladding adhered to the substrate (para 0015).  The Young’s modulus of the created cladding relative to the metallic substrate is a result of the claimed method.  Therefore, it follows that, absent any further clarification of materials or method steps by way In re Robertson but inherent, as the Young’s modulus is a result that naturally and necessarily flows from performing the method, it follows that because Zheng performs the method, it therefore meets the claim language.  Therefore, this rejection is maintained.  New grounds of rejection are below due to amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-30 and 32-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 23 and 43, the sintered ceramic carbide pellets in an organic carrier are positioned over a metallic substrate then the matrix metal or metal alloy is positioned over the metallic substrate.  It is unclear if the matrix is positioned over the carbide as the claim requires the carbide being positioned over the substrate first. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-30 and 37-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (US 2015/0360311 A1).
As to claim 23, Zheng et al. teaches a method of making a cladded article (para 0001) that comprises a metallic substrate (para 0014), providing a layer of sintered cemented carbide pellets or spherical shapes in an organic carrier over the substrate (para 0015, 0041-0044), positioning a matrix metal or metal alloy over the substrate (as broadly disclosed, see above) and heating the matrix and particles to provide a composite cladding adhered to the substrate (para 0015).
As to claim 24, the organic carrier comprises a polymeric material in para 0015.
As to claim 25, the organic carrier comprises a liquid in para 0017.
As to claim 26, according to the Tables, the sintered pellets making up the difference between the percentage of the metal and the total amount falls within the claimed range.  Also see para 0043.
As to claims 27-30, 37, 39, these are all properties of the material that result from enacting the claimed method.  Therefore, as Zheng et al. teaches the claimed method, it is expected that the product will inherently have these properties that naturally flow from the claimed method.
As to claim 38, the thickness of the layer is in para 0039.
As to claim 40, this is shown in Figs. 3 and 4, for example.
As to claim 41, the same test results are given in para 0051.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 32-33 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2015/0360311 A1) in view of Lockstedt et al. (US 2010/0038147 A1)
As to claims 32-33 and 42, Zheng et al. does not teach the claimed aspect ratio and though it teaches tungsten carbide, does not teach the particulars of the claimed compositions.  Lockstedt et al. teaches the tungsten carbide and aspect ratios as claimed in paras 0055-0058 that depend on the end use.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zheng to include the aspect ratios and tungsten carbides as Lockstedt teaches the art recognized suitability and utility of such.

Claims 34-36 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2015/0360311 A1) in view of Pabla et al. (US 2016/0010471 A1)
Zheng et al. does not teach the particle size and density.  Pabla teaches varying the particle sizes and densities within the claimed ranges depending on the coating method and for increased strength in para 0027.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Zheng et al. to include the smaller particle sizes as taught by Pabla et al. in order to modify the mixture for differing coating methods and for increased strength in the product.  It is noted that because Zheng in view of Pabla teaches the claimed method, results claimed from the method such as relative Young’s modulus values, will naturally occur.

Claims 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2015/0360311 A1) in view of Pabla et al. (US 2016/0010471 A1) and Lockstedt et al. (US 2010/0038147 A1)
Zheng et al. and Pabla et al. does not teach the particulars of the claimed compositions.  Lockstedt et al. teaches the tungsten carbide and aspect ratios as claimed in paras 0055-0058 that .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715